DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination  (RCE)  under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9 May 2022 has been entered.
Information Disclosure Statement (IDS) filed on May 9, 2022 and May 31, 2022 has been considered.
Applicant’s amendment filed on 2 June 2022 has been considered.
Claims 1, 4 – 16 and 18 – 22 are pending in this Office Correspondence.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Ryan Murphy on 2 June 2022.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Please amend claims as follow:

1. 	(Currently Amended)  A method of querying an event index of a user, the method comprising:
	receiving, at a search server, a search request sent from a client computing device over a computer network and pertaining to at least a first namespace of a plurality of namespaces, wherein the at least the first namespace is a unique namespace for a first user account;
	determining by the search server a first index server of a plurality of index servers storing a first portion of a hybrid event index associated with the first namespace of the plurality of namespaces, the hybrid event index including a dynamic event index that comprises events that occur within a first predetermined time period and a static event index that comprises events that occur within a second predetermined time period;
	searching, the first portion of the hybrid event index stored at the first index server for events of the first namespace;
	determining a payload based on search results of the first portion of the hybrid event index, wherein the payload comprises one or more events of the first namespace;
	determining one or more attributes from the search request, wherein the one or more attributes include at least one of an action type, path, or event identifier;
	filtering the payload based on the one or more attributes; and
	sending the filtered payload to a client-side application.
	 
2. 	(Canceled)  

3. 	(Canceled).

4. 	(Currently Amended)  The method of claim [[3]]1, wherein the first predetermined time period is more recent than the second predetermined time period.

5. 	(Previously Presented)  The method of claim 1, wherein the search request includes a user identifier and a time period. 

6. 	(Original)  The method of claim 5, wherein the searching further comprising:
	determining the time period is less than twenty four hours; and
	searching the dynamic event index stored at the first index server for events of the first namespace.

7. 	(Original)  The method of claim 5, wherein the searching further comprising:
	determining the time period is greater than twenty four hours; and
	searching the dynamic event index and the static event index, both stored at the first index server for events of the first namespace.

8. 	(Previously Presented)  The method of claim 1, wherein the dynamic event index and static event index each include a namespace index and a user identifier index.

9. 	(Original)  The method of claim 8, wherein the searching of the namespace index and the user identifier index is performed in parallel.

10. 	(Previously Presented)  The method of claim 9, further comprising intersecting results of the namespace index and the user identifier index searches.

11. 	(Original)  The method of claim 1, wherein determining the payload is based on intersecting a main index with the search results from the portions of the dynamic event index and static event index of the plurality of index servers.

12. 	(Original)  The method of claim 1, wherein the search request also pertains to a shared namespace accessible by a user account.

13. 	(Original)  The method of claim 12, wherein the search server determines that the shared namespace is stored by a second index server of the plurality of index servers, the second index server storing a second portion of the hybrid event index associated with the shared namespace.
 
14. 	(Original)  The method of claim 13, further comprising: searching the second portion of the hybrid event index stored at the second index server with the searching of the first portion of the hybrid event index at the first index server.

15. 	(Original)  The method of claim 12, wherein the search server determines that the shared namespace is stored by the first index server, the first index server storing a second portion of the hybrid event index associated with the shared namespace.

16. 	(Original)  The method of claim 15, further comprising: searching the second portion of the hybrid event index stored at the first index server in parallel with the searching of the first portion of the hybrid event index at the first index server.

17. 	(Canceled).

18. 	(Currently Amended)  A non-transitory computer-readable medium storing instructions that, upon being executed by a search server, cause the search server to:
	receive a search request from a client-side application of a client computing device over a computer network and pertaining to at least a first namespace of a plurality of namespaces, wherein the at least the first namespace is a unique namespace for a first user account and is mounted to a certain directory path;
	determine a first index server of a plurality of index servers storing a first portion of a hybrid event index associated with the first namespace of the plurality of namespaces, the hybrid event index including a dynamic event index that comprises events that occur within a first predetermined time period and a static event index that comprises events that occur within a second predetermined time period; 
	search the first portion of the hybrid event index stored at the first index server for events of the first namespace;
	determine a payload based on 
	determine one or more attributes from the search request, wherein the one or more attributes include at least one of an action type, path, or event identifier;
	filter the payload based on the one or more attributes; and
	send the filtered payload to the client-side application for display on the client computing device.

19. 	(Previously Presented)  The non-transitory computer-readable medium of claim 18 includes further instructions which when executed by the search server, cause the search server to:
	search the dynamic event index and the static event index of events based on the search request, wherein the dynamic event index stores events that are more recent than the events stored in the static event index;
	combine the search results from the dynamic event index and the static event index and the filtered payload, wherein the combining is based on chronological order; and
	send the combined results.

20. 	(Currently Amended)  A search server comprising:
		one or more processors; and
		memory including instructions that, upon being executed by the one or more processors, cause the search server to:
	receive a search request from a client-side application of a client computing device over a computer network and pertaining to at least a first namespace of a plurality of namespaces, wherein the at least the first namespace is a unique namespace for a first user account; 
determine a first index server of a plurality of index servers storing a first portion of a hybrid event index associated with the first namespace of the plurality of namespaces, the hybrid event index including a dynamic event index that comprises events that occur within a first predetermined time period and a static event index that comprises events that occur within a second predetermined time period;
	search the first portion of the hybrid event index stored at the first index server for events of the first namespace;
	determine a payload based on 
	determine one or more attributes from the search request, wherein the one or more attributes include at least one of an action type, path, or event identifier;
	filter the payload based on the one or more attributes; and
	send the filtered payload to the client-side application.

21. 	(Previously Presented) The method of claim 1, wherein the determining the first index server by the search server comprises:
	hashing a namespace identifier identified in the search request; and
	looking up the first index server storing the first portion of the hybrid event index in a mapping index based on the hash of the namespace identifier.

22. 	(Previously Presented) The method of claim 1, wherein the at least the first namespace is associated with content items that the first user account is authorized to access.  



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s arguments and in light of the prior arts made of record, claims 1, 4 – 16 and 18 – 22 are allowed based on applicant’s submission of amendments and IDS.
The closest prior arts of record consist of the combination of Zheng (USPGPUB 2015/0058320), which discloses hybrid information query, that involves determining mapping between input and desired hybrid query result, retrieving hybrid model based on information associated with users and performing mapping to obtain desired hybrid query result; Wable (USPGPUB 2015/0154237), which discloses a method for storing posts for real time searching, involves gathering posts that are associated with term in selected partitions of user-term index and retrieving posts from index based upon gathered posts for presentation to user; Aizman (USPGPUB 2015/0347553), which involves a method for for processing a put transaction for a new version of an object for a storage server within an object storage system, involves validating a new version manifest chunk and sending an acknowledgement message for the put transaction; and Patiejunas (USPGPUB 2014/0046909) which discloses a method for verifying data integrity on a data object identifier of an archival data storage system.
The above prior art alone or in combination does not explicitly teach determining by the search server a first index server of a plurality of index servers storing a first portion of a hybrid event index associated with the first namespace of the plurality of namespaces, the hybrid event index including a dynamic event index that comprises events that occur within a first predetermined time period and a static event index that comprises events that occur within a second predetermined time period; determining a payload based on search results of the first portion of the hybrid event index, wherein the payload comprises one or more events of the first namespace; determining one or more attributes from the search request, wherein the one or more attributes include at least one of an action type, path, or event identifier; filtering the payload based on the one or more attributes; and sending the filtered payload to a client-side application – as disclosed in independent claims 1, 18 and 20. 
Thus, based on the applicant's persuasive arguments, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 4, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162